The act of 1777, ch. 2, sec. 69, declares that "all debts and demands of £ 5 and under shall be cognizable and determinable by any one justice of the peace." The next section gives to either party a right to appeal to the next County Court, and directs that the same shall be reheard and finally determined
by that court. The next act on the subject which it is necessary to notice is the act of 1786, ch. 14. By this act the jurisdiction of justices, out of court, is increased to £ 20, and the right of appeal to the County Court is given to either party, "which appeal shall be tried and determined by a jury (185)   of good and lawful men, and the determination thereon shall be decisive." The act of 1794, ch. 13, brings into view and consolidates all that is to be found in the previous acts relative to the recovery of debts of £ 20 and under. This act gives to either party, in general terms, the right of appeal to the County, Court, and repeals all other acts coming within its purview. The act of 1802, ch. 6, professes to have been passed for the purpose of amending the act of 1794, ch. 13, by increasing the jurisdiction of a justice to 25. The last act necessary to be noticed is that of 1803, ch. 1, by which this jurisdiction is extended to 30, and the right of appeal reserved to either party. *Page 145 
It is understood that the Superior Courts have sustained appeals from judgments given by the County Court upon appeals from judgments given by justices out of court, ever since the act of 1777, ch. 2, was passed. Whatever doubts may be entertained of the legality of these decisions, on account of the restrictive words used in the acts of 1777 and 1786, it is not necessary to attempt to remove. The former of those acts declares that such appeals to the County Court from the judgments of justices of the peace shall be finally determined by those courts; the latter acts declares that "their determinationshall be decisive." But in the act of 1794 there are no such expressions. In that act and in those of 1802 and 1803, which were passed for the purpose of increasing the jurisdiction of justices, an appeal is given to the county courts, without declaring that their judgment shall be final or decisive. And this omission might have been the result of a conviction in the Legislature that an appeal to the Superior Court would be proper, because the jurisdiction of justices has been greatly increased beyond the limit fixed by the act of 1777, ch. 2. Section 82 of this act declares that when either plaintiff or defendant shall be dissatisfied with any sentence, judgment or               (186) decree of the County Court, he may pray an appeal to the Superior Court. This is a very general expression. Now, if the restrictive words used in the acts of 1777 and 1786 are considered to be repealed by subsequent acts passed on the same subject, it seems there can be no obstacle in the way of an appeal to the Superior Court in the present instance. It is certainly such a judgment as would be embraced by that part of the act of 1777 just recited. Judgment for the plaintiff for his debt and for the defendant upon the motion to dismiss the appeal.